RENDERED: SEPTEMBER 2, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2021-CA-1484-MR

AMY HUDSON                                                              APPELLANT


                APPEAL FROM BREATHITT CIRCUIT COURT
v.             HONORABLE LISA HAYDEN WHISMAN, JUDGE
                        ACTION NO. 19-CR-00070


COMMONWEALTH OF KENTUCKY                                                  APPELLEE


                                OPINION
                        REVERSING AND REMANDING

                                   ** ** ** ** **

BEFORE: TAYLOR, K. THOMPSON, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: Amy Hudson (“Appellant”) appeals from an order of

the Breathitt Circuit Court voiding her court-ordered diversion program. She

argues that the circuit court erred in failing to make specific findings in support of

voiding the order of diversion per Kentucky Revised Statutes (“KRS”)

439.3106(1). After careful review, we conclude that the circuit court erred in

voiding the order of diversion without making findings. As such, we reverse the
order on appeal, and remand the matter for findings in conformity with KRS

439.3106(1).

                      FACTS AND PROCEDURAL HISTORY

               Late in the evening on July 4, 2019, Kentucky State Trooper Matthew

Day observed Appellant driving her vehicle erratically on Kentucky Highway 15 in

Breathitt County, Kentucky. Trooper Day conducted a traffic stop and Appellant

consented to a search of her vehicle. During the search, the trooper found a drug

pipe with a crystalline substance. Trooper Day arrested Appellant on charges of

possession of drug paraphernalia and driving under the influence of intoxicants

(third offense), as well as six traffic offenses including failure to wear a seatbelt

and operating a vehicle without a license.

               On July 12, 2019, the Commonwealth’s Attorney filed an information

in lieu of indictment charging Appellant with one count each of possession of a

control substance in the first degree and driving under the influence of intoxicants

(third offense).1 Appellant accepted a plea offer and received a sentence of two

years in prison to be diverted2 for two years, a $500 fine, and substance abuse

treatment.




1
    KRS 218A.1415 and KRS 189A.010.
2
    KRS 533.250 and KRS 533.258.

                                          -2-
             Appellant was noncompliant with the terms of her diversion. On June

29, 2020, Probation and Parole Officer Starla S. Anderson filed a violation of

supervision report. Office Anderson alleged that Appellant failed to report by

telephone in June 2020, failed to pay any drug testing fees, failed to complete drug

treatment, and failed a drug screen (positive for methamphetamine and suboxone).

On July 18, 2020, the circuit court issued a warrant for Appellant’s arrest, which

apparently was never executed in part due to the COVID-19 pandemic.

             On January 29, 2021, Officer Anderson filed another violation of

supervision report, alleging that Appellant absconded, failed to report to the

probation and parole officer as directed, and failed to complete substance abuse

treatment. A hearing on the second violation report was conducted on November

5, 2021, resulting in the circuit court finding that Appellant had absconded and

failed to complete treatment. On November 19, 2021, the circuit court voided

Appellant’s diversion and sentenced her to two years in prison to be probated for

two years on the condition that Appellant enroll in drug treatment for more than six

months. This appeal followed.

                            STANDARD OF REVIEW

             The “statutes and regulations applicable to revocation of probation

and for voiding a pretrial diversion agreement are the same.” Helms v.

Commonwealth, 475 S.W.3d 637, 641 (Ky. App. 2015). Revocation of pretrial


                                         -3-
diversion, like revocation of probation, is reviewed for abuse of discretion.

Commonwealth v. Andrews, 448 S.W.3d 773, 780 (Ky. 2014) (citing

Commonwealth v. Lopez, 292 S.W.3d 878 (Ky. 2009)). Abuse of discretion is

found where the decision is “arbitrary, unreasonable, unfair, or unsupported by

sound legal principles.” Commonwealth v. English, 993 S.W.2d 941, 945 (Ky.

1999).

                         ARGUMENTS AND ANALYSIS

             Appellant argues that the Breathitt Circuit Court committed reversible

error by voiding her diversion without making specific findings to support the

order as required by KRS 439.3106(1). She contends that KRS 439.3106(1)

requires express findings that 1) her failure to comply with supervision constitutes

a significant risk to prior victims of the supervised individual or others, and 2) she

cannot be managed in the community at large. Appellant directs our attention to

supportive case law which she argues holds that the findings cannot be implied

from the actions taken by the circuit court, but must be expressly made either

orally or in writing. She asserts that as these findings are a necessary prerequisite

to an order voiding diversion, and as the required findings were not made below,

she is entitled to an opinion reversing the order and remanding the matter for

further proceedings.

             KRS 439.3106 states in relevant part:


                                          -4-
               (1) Supervised individuals shall be subject to:

                  (a) Violation revocation proceedings and possible
                  incarceration for failure to comply with the conditions
                  of supervision when such failure constitutes a
                  significant risk to prior victims of the supervised
                  individual or the community at large, and cannot be
                  appropriately managed in the community[.]

In addition,

               [f]or purposes of review, rather than speculate on
               whether the court considered KRS 439.3106(1), we
               require courts to make specific findings of fact, either
               written or oral, addressing the statutory criteria. A
               requirement that the court make these express findings on
               the record not only helps ensure reviewability of the
               court decision, but it also helps ensure that the court’s
               decision was reliable. Findings are a prerequisite to any
               unfavorable decision and are a minimal requirement of
               due process of law.

Lainhart v. Commonwealth, 534 S.W.3d 234, 238 (Ky. App. 2017) (emphasis

added) (internal quotation marks and citations omitted).

               Thus, when voiding diversion the circuit court must make express

findings, either written or oral, that the individual’s failure to comply with

supervision constitutes a significant risk to prior victims of the supervised

individual or the community at large, and that the individual cannot be managed in

the community.

               When addressing the second motion to void diversion, the circuit

court made handwritten notations on Court of Justice form AOC-346 (“Order


                                           -5-
Voiding Pretrial Diversion of a Class D Felony”). When prompted to state how

Appellant had violated the conditions of pretrial diversion, the court wrote

“absconding supervision” and “failure to complete treatment @ Blue Sky.”

             The question for our consideration is whether these responses satisfy

KRS 439.3106 and Lainhart. We conclude that they do not. Lainhart requires

“courts to make specific findings of fact . . . addressing the statutory criteria” so

that an appellate court is not reduced to speculation. Lainhart, 534 S.W.3d at 238.

The court’s responses on form AOC-346 do not address whether Appellant’s

failure to comply with supervision constitutes a significant risk to prior victims of

the supervised individual or the community at large, nor whether she can be

managed in the community. Though we may infer from the handwritten notations

on form AOC-346 that the circuit court believed the statutory elements were met,

the statute and case law do not allow for such an inference. Id.

             The Commonwealth asserts that New v. Commonwealth, 598 S.W.3d

88, 90 (Ky. App. 2019), holds that an appellate court can review the trial judge’s

decision and rule that the elements of KRS 439.3106(1) were clearly present, even

if the trial judge did not make specific findings. We do not read New v.

Commonwealth as so holding. The circuit court in New made express, oral

findings that the individual presented a danger to others and could not be managed

in the community. New, 598 S.W.3d at 89 (“Without elaboration, the trial court


                                          -6-
orally found New could not be managed in society and presented a danger to

himself and others[.]”). On appeal, the panel of this Court held that “before

revoking probation a trial court must make two findings under . . . [KRS]

439.3106(1).” Id. at 90. The panel noted, however, that these findings can be

made without explanation. “A trial court is not required to provide explanations

for those findings; instead, it must only make the findings, which must be

supported by the evidence of record.” Id. (internal quotation marks and citation

omitted). New reaffirms that the circuit court must make express written or oral

findings, that the findings may not be inferred from the order, and that they must

be supported by the record. These requirements ensure that the court’s decision is

reliable and are a minimal requirement of due process of law. Lainhart, 534

S.W.3d at 238.

                                 CONCLUSION

             The Breathitt Circuit Court did not make oral or written findings in

conformity with KRS 439.3106(1) and Lainhart. For this reason, we reverse the

order voiding Appellant’s diversion and remand the matter for additional findings

and proceedings.



             ALL CONCUR.




                                        -7-
BRIEFS FOR APPELLANT:    BRIEF FOR APPELLEE:

Kayla D. Deatherage      Daniel Cameron
Frankfort, Kentucky      Attorney General of Kentucky

                         Perry T. Ryan
                         Assistant Attorney General
                         Frankfort, Kentucky




                        -8-